IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-16-00271-CV

   IN RE JERRY A. BULLIN, INDIVIDUALLY, CJB PARTNERS, LTD.,
   AND ITS GENERAL PARTNER CJB PARTNERS MANAGEMENT,
                   LLC, AND BRE GROUP, LTD


                                 Original Proceeding



                                 No. 10-16-00343-CV

         IN RE TEXAS PRIVATE SCHOOLS FOUNDATION, INC.
                      D/B/A ALLEN ACADEMY


                                 Original Proceeding


                           MEMORANDUM OPINION


       In cause number 10-16-00271-CV, relators, Jerry A. Bullin, individually, CJB

Partners, Ltd., and its general partner CJB Partners Management, LLC and BRE Group,

Ltd. (collectively “Bullin”), contend that the trial court abused its discretion by ordering
the production of adjusted-gross-income (“AGI”) and taxable-income (“TI”) figures for

tax years 2008, 2012, and 2013. In a competing petition for writ of mandamus in cause

number 10-16-00343-CV, relator, Texas Private Schools Foundation, Inc. d/b/a Allen

Academy, contends that the trial court abused its discretion by denying its request to

compel Bullin to produce AGI and TI figures for tax years 2009, 2010, and 2011.

        On original submission, we denied both petitions for writ of mandamus. See

generally In re Bullin (In re Tex. Private Sch. Found., Inc.), Nos. 10-16-00271-CV & 10-16-

00343-CV, 2017 Tex. App. LEXIS 7352 (Tex. App.—Waco Aug. 2, 2017, orig. proceeding)

(mem. op.). However, since our denial of the mandamus petitions, the parties have filed

motions for rehearing, as well as motions to transfer in-camera records from a previous

mandamus petition involving the same parties. See generally In re Bullin, No. 10-15-00423-

CV, 2016 Tex. App. LEXIS 2604 (Tex. App.—Waco Mar. 10, 2016, orig. proceeding) (mem.

op.). In the current proceedings, the parties submitted records that included Bullin’s

heavily-redacted tax returns that did not reveal his AGI or TI for the relevant time

periods. But, in the prior proceeding, the in-camera records contained Bullin’s partially

redacted tax returns that disclosed AGI, TI, and charitable-contribution figures, but

redacted other information. Therefore, for the purpose of analyzing the motions for

rehearing, we granted the parties’ motions to transfer the in-camera records from the

prior Bullin mandamus proceeding. And after reviewing the record, we grant Bullin’s

motion for rehearing, withdraw our memorandum opinion and judgments issued



In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.                          Page 2
August 2, 2017, and substitute the following in their place. We conditionally grant

Bullin’s petition for writ of mandamus and dismiss as moot Allen Academy’s petition for

writ of mandamus.

                                            I.       APPLICABLE LAW

        Mandamus relief is available only to correct a “clear abuse of discretion” when

there is no adequate remedy by appeal. Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992)

(orig. proceeding). Clear abuse of discretion occurs when a trial court “reaches a decision

so arbitrary and unreasonable as to amount to a clear and prejudicial error of law.” Id. at

839 (citing Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig.

proceeding)). When reviewing factual issues, the reviewing court may not substitute its

judgment for that of the trial court. Id. at 839-40. Even if the reviewing court would have

decided the issue differently, it cannot disturb the trial court’s decision unless the

decision if shown to be arbitrary and unreasonable. Id. at 840.

        The scope of discovery is much broader than the scope of admissible evidence. In

re Exmark Mfg. Co., 299 S.W.3d 519, 528 (Tex. App.—Corpus Christi 2009, orig.

proceeding); see In re Pilgrim’s Pride Corp., 204 S.W.3d 831, 835 n.8 (Tex. App.—Texarkana

2006, orig. proceeding) (“Relevance should not be confused with admissibility.

Admissibility is not required for information to be discoverable.” (citing TEX. R. CIV. P.

192.3(a); Axelson, Inc. v. McIlhany, 798 S.W.2d 550, 553 (Tex. 1990))). Nevertheless, the

determination of the scope of discovery is generally within the trial court’s discretion.



In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.                          Page 3
Dillard Dep’t Stores, Inc. v. Hall, 909 S.W.2d 491, 492 (Tex. 1995). Discovery requests,

however, must be reasonably tailored to include only matters that are relevant to the case.

Texaco, Inc. v. Sanderson, 898 S.W.2d 813, 815 (Tex. 1995). When the trial court orders

discovery exceeding the scope permitted by the rules of procedure, it abuses its

discretion. In re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003) (orig. proceeding).

        Parties are entitled to seek discovery “regarding any matter that is not privileged

and is relevant to the subject matter of the pending action.” TEX. R. CIV. P. 192.3(a).

Information is relevant if it tends to make the existence of a fact that is of consequence to

the determination of the action more or less probable than it would be without the

information. TEX. R. EVID. 401.

        Tax returns are treated differently than other types of financial records, as

evidenced by the Texas Supreme Court’s expressed “reluctance to allow uncontrolled

and unnecessary discovery of federal income tax returns.” Hall v. Lawlis, 907 S.W.2d 493,

494-95 (Tex. 1995) (citing Sears, Roebuck & Co. v. Ramirez, 824 S.W.2d 558, 559 (Tex. 1992)

(per curiam)). This is because federal income tax returns are considered private and the

protection of that privacy is of constitutional importance. Maresca v. Marks, 362 S.W.2d
299, 301 (Tex. 1962). The sacrifice of such privacy should be “kept to a minimum, and

this requires scrupulous limitation of discovery to information furthering justice between

the parties which, in turn, can only be information of relevancy and materiality to the

matters in controversy.” Id. Therefore, unlike when other types of financial information



In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.                            Page 4
are sought, after a resisting party objects to the production of tax returns, the burden

shifts to the party seeking to obtain the documents to show that the tax returns are both

relevant and material to the issues in the case. El Centro del Barrio, Inc. v. Barlow, 894
S.W.2d 775, 779 (Tex. App.—San Antonio 1994, no writ); see Hall, 907 S.W.2d at 494.

                                               II.      DISCUSSION

        Here, Allen Academy sought AGI, TI, and charitable-contribution figures from

Bullin’s tax returns for the tax years 2008 through 2013. The purpose for the request was

to show that “’notes’ actually representing charitable donations were executed by Allen

Academy at Bullin’s request for his ‘tax and accounting purposes’ with no expectation of

repayment.” After a hearing, the trial court ultimately concluded that Allen Academy

was entitled to the AGI, TI, and charitable-contribution figures from Bullin’s tax returns

for tax years 2008, 2012, and 2013, but not for tax years 2009, 2010, and 2011. 1 In his

mandamus petition, Bullin argues that the trial court abused its discretion by requiring

him to produce AGI and TI figures from his tax returns for tax years 2008, 2012, and 2013.




        1Interestingly, the trial court initially denied Allen Academy’s motion to compel Bullin’s tax
information for the relevant tax years, stating the following:

        This suit seeks a declaratory judgment that certain promissory notes are unenforceable or,
        alternatively, that Jerry A. Bullin be found to have breached an alleged fiduciary duty or
        committed fraud. The Court finds that there is not a sufficient nexus between these claims
        and the need for the information requested. The Court therefore sustains Defendants’
        objections and denies Plaintiff’s Motion to Compel Production.

However, upon reconsideration, the trial court ordered Bullin to produce the AGI, TI, and charitable-
contribution figures shown on his 2008, 2012, and 2013 tax returns.



In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.                                          Page 5
In essence, Bullin contends that none of the AGI and TI figures for tax years 2008 through

2013 should be produced, whereas Allen Academy asserts that the figures should be

produced for all of the relevant tax years.

        The mandamus record shows that Bullin contributed large sums of money to Allen

Academy. Many of these contributions were initially loans, as documented by the

numerous promissory notes contained in the mandamus record.2                         Allen Academy

acknowledges that it executed promissory notes with Bullin; however, Allen Academy

argues that it is not liable on the notes because Bullin expressed that he would later

forgive the notes.

        A. The Parol-Evidence Rule

        The parol-evidence rule is a rule of substantive law. See Hubacek v. Ennis State

Bank, 159 Tex. 166, 317 S.W.2d 30, 31 (1958); see also DeClaire v. G&B McIntosh Family Ltd.

P’ship, 260 S.W.3d 34, 45 (Tex. App.—Houston [1st Dist.] 2008, no pet.) (op. on reh’g).

        When parties reduce an agreement to writing, the law of parol evidence
        presumes, in the absence of fraud, accident, or mistake, that any prior or
        contemporaneous oral or written agreements merged into the written
        agreement and, therefore, that any provisions not set out in writing were
        either abandoned before execution of the agreement or, alternatively, were
        never made and are thus excluded from consideration in interpreting the
        written agreement.




        2 The promissory notes are considered negotiable instruments under the Uniform Commercial
Code because they are a written, unconditional promise to pay a sum certain in money, upon demand or
at a definite time, and is payable to order or to bearer. See TEX. BUS. & COM. CODE ANN. § 3.104(a) (West
Supp. 2017).


In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.                                       Page 6
DeClaire, 260 S.W.3d at 45 (internal citations omitted).

        Additionally, Texas courts have held that a promissory note that is clear and

express in its terms cannot be varied by a lender’s alleged representations that the debtor

will not be liable on the note. See Town N. Nat’l Bank v. Broaddus, 569 S.W.2d 489, 491 (Tex.

1978) (“The rule from these cases is, quite clearly, that a negotiable instrument which is

clear and express in its terms cannot be varied by parol agreements or representations of

a payee that a maker or surety will not be liable thereon.” (internal citations omitted)).

More specifically, this Court has stated:

        But even had defendants offered proof under proper pleadings that
        plaintiff had induced defendants to sign the note by a false representation
        that he would not be personally liable thereon or made an agreement or
        had an understanding to that effect, and had the jury so found, it still would
        avail defendants nothing. An unconditional written instrument cannot be
        varied or contradicted by parol agreements or by representations of the
        payee that the maker would not be held liable according to the tenor of the
        instrument.

Dean v. Allied Oil Co., 261 S.W.2d 900, 902 (Tex. Civ. App.—Waco 1953 writ dism’d);

DeClaire, 260 S.W.3d at 45 (citing Dameris v. Homestead Bank, 495 S.W.2d 52, 54 (Tex. Civ.

App.—Houston [1st Dist.] 1973, no writ)).

        “We review parol-evidence questions de novo, as questions of law.” DeClaire, 260
S.W.3d at 45 (citing City of Pasadena v. Gennedy, 125 S.W.3d 687, 691 (Tex. App.—Houston

[1st Dist.] 2003, pet. denied)). “Evidence that violates the parol evidence rule has no legal

effect and ‘merely constitutes proof of facts that are immaterial and inoperative.’” Id.

(quoting Piper, Stiles & Ladd v. Fid. & Deposit Co., 435 S.W.2d 934, 940 (Tex. Civ. App.—


In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.                              Page 7
Houston [1st Dist.] 1968, writ ref’d n.r.e.)). Moreover, because all prior negotiations and

agreements merge into the final agreement, parol evidence is not admissible to vary, alter,

or supplement the terms of an otherwise unambiguous contract except to show: (1) that

the contract was induced by fraud, accident, or mistake; (2) that an agreement was to

become effective only upon certain contingencies; or (3) in the case of ambiguity, that the

parties’ true intentions differ from those expressed in the agreement.                   Id. (internal

citations omitted); see Town N. Nat’l Bank, 569 S.W.2d at 494 (“Therefore, . . . we believe

that implicit within their holdings that extrinsic evidence is permissible to show fraud in

the inducement of a note is the requirement there be a showing of some type of trickery,

artifice, or device employed by the payee in addition to the showing that the payee

represented to the maker he would not be liable on such note.”).

        “Parol evidence may also be admissible, under an additional exception, to show

collateral, contemporaneous agreements that are consistent with the underlying

agreement to be construed.” DeClaire, 260 S.W.3d at 45 (internal citations omitted). “But

this latter exception does not permit parol evidence that varies or contradicts either the

express terms or the implied terms of the written agreement.” Id. at 45-46 (internal

citations omitted).

        In    its   live    pleading,       Allen     Academy   asserted   fraud   and     negligent-

misrepresentation claims against Bullin, noting that it would not have entered into the

notes except for the representations made by Bullin that the notes would be forgiven and



In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.                                     Page 8
taken as a charitable-contribution deduction on his tax returns.           However, Allen

Academy does not direct us to any evidence demonstrating that Bullin engaged in some

sort of trickery, artifice, or device regarding the execution of the notes. Therefore, what

we are left with is simply Allen Academy’s allegation that Bullin stated he would forgive

the notes. As shown above, this is not enough to overcome the presumption that an

“unconditional written instrument cannot be varied or contradicted by parol agreements

or by representations of the payee that the maker would not be held liable according to

the tenor of the instrument.” Dean, 261 S.W.2d at 902; see Town N. Nat’l Bank, 569 S.W.2d

at 491; DeClaire, 260 S.W.3d at 45; Dameris, 495 S.W.2d at 54; see also Simmons v. Compania

Financiera Libano, S.A., 830 S.W.2d 789, 791 (Tex. App.—Houston [1st Dist.] 1992, writ

denied) (holding that the “clear terms of a negotiable instrument, such as the ones in this

case, cannot be varied by a parol agreement which purports to change the obligor’s

responsibilities”); Tex. Export Dev. Corp. v. Schleder, 519 S.W.2d 134, 137 (Tex. Civ. App.—

Dallas 1974, no writ) (holding that parol evidence tendered by the maker of a note is

inadmissible because it “negates the very obligation imposed upon him in the written

instrument”). Accordingly, we cannot say that the information sought by Allen Academy

would lead to the discovery of admissible evidence. See TEX. R. CIV. P. 192.3(a); see also In

re CSX Corp., 124 S.W.3d at 152; In re Am. Optical Corp., 988 S.W.2d 711, 713 (Tex. 1998)

(orig. proceeding) (per curiam) (“This Court has repeatedly emphasized that discovery

may not be used as a fishing expedition.”).



In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.                            Page 9
        Thus, because Allen Academy cannot use parol evidence to vary the terms of the

underlying notes without evidence of trickery, artifice, or device, we cannot say that the

tax information sought tends to make the existence of fact that is of consequence to the

determination of the action more or less probable than it would be without the

information. See TEX. R. EVID. 401; see also In re Brewer Leasing, Inc., 255 S.W.3d 708, 711-

12 (Tex. App.—Houston [1st Dist.] 2008, orig. proceeding) (“Discovery requests,

however, must be reasonably tailored to include only matters relevant to the case.” (citing

Texaco, Inc. v. Sanderson, 898 S.W.2d 813, 815 (Tex. 1995))). Or, in other words, we

conclude that Allen Academy has failed to demonstrate that the tax information sought

from Bullin is relevant or would lead to the discovery of relevant information. See TEX.

R. CIV. P. 192.3(a); TEX. R. EVID. 401; see also In re Brewer Leasing, Inc., 255 S.W.3d at 711-12.

We therefore conclude that the trial court abused its discretion by ordering Bullin to

produce the actual figures for AGI and TI for tax years 2008, 2012, and 2013. See Hall, 907
S.W.2d at 494; see also Barlow, 894 S.W.2d at 779.

        As stated earlier, to be entitled to mandamus relief, a petitioner must show both

that the trial court abused its discretion and that there is no adequate remedy by appeal.

See Walker, 827 S.W.2d at 839; In re Prudential Ins. Co., 148 S.W.3d 124, 135 (Tex. 2004). “It

is well-established that there is no adequate remedy by appeal for the erroneous

compelling of a person to disclose tax records.” In re Wharton, 226 S.W.3d 452, 458 (Tex.

App.—Waco 2005, orig. proceeding); see Hall, 907 S.W.2d at 495. Therefore, because the



In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.                               Page 10
trial court abused its discretion in compelling the production of this tax information, and

because that order leaves Bullin without an adequate remedy by appeal, he is entitled to

mandamus relief. See In re Prudential Ins. Co., 148 S.W.3d at 135; Hall, 907 S.W.2d at 495;

Walker, 827 S.W.2d at 839; see also In re Wharton, 226 S.W.3d at 458.

                                              III.     CONCLUSION

        Having concluded that the trial court abused its discretion in compelling the

production of the complained-of tax information and that Bullin has no adequate remedy

by appeal, we grant Bullin’s motion for rehearing, withdraw our memorandum opinion

and judgments issued on August 2, 2017, substitute the following in their place, and grant

Bullin’s mandamus petition in cause number 10-16-00271-CV. We order respondent to

vacate his discovery order compelling Bullin to produce AGI and TI figures for tax years

2008, 2012, and 2013. We are confident respondent will comply, and the writ will issue

only if respondent fails to do so. Additionally, given our disposition of the mandamus

petition filed by Bullin, we dismiss Allen Academy’s mandamus petition and

corresponding motion for rehearing in cause number 10-16-00343-CV as moot.




                                                              AL SCOGGINS
                                                              Justice




In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.                         Page 11
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Conditionally granted & dismissed
Opinion delivered and filed January 10, 2018
[OT06]




In re Bullin, et al. & In re Tex. Private Sch. Found., Inc.   Page 12